Citation Nr: 0402361	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased evaluation for status post right 
upper lobectomy with history of lung cancer secondary to 
asbestos exposure, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The veteran served on active military duty from July 1942 to 
October 1945.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from the October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, denying an increased evaluation for 
the veteran's service-connected status post right upper 
lobectomy with history of lung cancer secondary to asbestos 
exposure, from the 10 percent then assigned.


FINDING OF FACT

The veteran's status post right upper lobectomy with history 
of lung cancer secondary to asbestos exposure was manifested 
by a Forced Expiratory Volume (FEV-1) of between 71 and 80 
percent of predicted value, by a ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 
greater than 80 percent, and Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
of 68.9.
 

CONCLUSION OF LAW

The schedular requirements for a rating in excess of 10 
percent for status post right upper lobectomy with history of 
lung cancer secondary to asbestos exposure have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.10, 4.97, Diagnostic Code 
6844 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), became effective.  The VCAA significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

The VCAA requires VA to inform veterans of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
specify that VA will inform veteran's to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  The 
veteran was provided this notice in the October 2002, 
supplemental statement of the case (SSOC).  The SSOC informed 
the veteran of the provisions of the VCAA, including the 
notice provisions of 38 C.F.R. § 3.159(b), advised him that 
all development necessary for a fair decision on his case had 
been completed, and advised him that VA would undertake no 
further development would be done by VA prior to 
adjudication.  The RO also informed the veteran that if he 
knew of any other evidence that VA did not have, he should so 
inform the RO so that it could assist him by obtaining that 
evidence.  The SSOC provided the veteran with the criteria 
for a higher evaluation and thereby put him on notice of the 
evidence needed to substantiate his claim.

The VCAA notice was provided after the initial adjudication 
in this case.  In a recent decision of the of the United 
States Court of Appeals for Veterans Claims, the majority 
expressed the view that a claimant was entitled to VCAA 
notice prior to initial adjudication of the claim, but 
declined to specify a remedy were adequate notice was not 
provided prior to initial RO adjudication.  Pelegrini v. 
Principi, slip op. 8-9.  Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  The veteran in this case was 
not prejudiced by the delayed notice.  He did not report the 
existence of, or submit, additional evidence in response to 
the notice.  Even if he had submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as he would have received had he submitted the 
evidence prior to initial adjudication.  The effective date 
of any award based on such evidence, would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2003) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2003) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).

Thus, the RO afforded notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accurate and fully descriptive contemporaneous medical 
examination and testing, based on review of the medical 
record, are required to evaluate the current level of 
disability.  38 C.F.R. § 4.1 (2003); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Such an examination was obtained. As 
noted above, the veteran was also then requested to inform of 
any additional evidence he knew of, so VA could obtain it in 
furtherance of his claim.  The veteran has not reported 
additional evidence, and the record does not otherwise 
disclose the existence of relevant records that are not part 
of the claims file.  The Board finds that the duty to assist 
and notify the veteran has been satisfied.  See generally, 38 
U.S.C.A. § 5103A.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2003).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).

The veteran's service-connected status post right upper 
lobectomy with history of lung cancer secondary to asbestos 
exposure is rated as post-surgical residual (lobectomy) under 
Diagnostic Code 6844, which is rated based on the General 
Rating Formula for Restrictive Lung Disease.  

Under this formula, a veteran will be rated as 100 percent 
disabled with Forced Expiratory Volume (FEV-1) less than 40 
percent of predicted value, or with the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or with Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40-percent predicted, or with maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or with cor 
pulmonale (right heart failure), or with right ventricular 
hypertrophy, or with pulmonary hypertension (shown by Echo or 
cardiac catheterization), or with episode(s) of acute 
respiratory failure, or if the veteran requires outpatient 
oxygen therapy.  

A veteran with FEV-1 of 40- to 55 percent predicted, or FEV-
1/FVC of 40 to 55 percent, or DLCO (SB) of 40- to 55 percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) will be rated as 60 
percent disabled.  A veteran with FEV-1 of 56- to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 
56- to 65 percent predicted, will be rated as 30 percent 
disabled.  A veteran with FEV-1 of 71- to 80 percent 
predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 
66- to 80 percent predicted, will be rated as 10 percent 
disabled.  38 C.F.R. § 4.97, Diagnostic Code 6844 (2003).  

The claims folder contains an August 1980 private 
hospitalization record, documenting surgical excision of the 
right upper lung lobe, as treatment following discovery of a 
coin-shaped neoplasm in that lobe, diagnosed as 
adenocarcinoma.  One lymph node metastasis was also found.  


The claims folder also contains medical records of treatment 
from 1980 through 1995 by Michael Shea, M.D., for conditions 
including status post right upper lung lobectomy for 
carcinoma.  The physician's follow-up treatment records for 
status post lobectomy and status post pulmonary carcinoma do 
not show subsequent complications or recurrence.  

The claims folder also contains treatment records received 
from John Marcaccio, M.D., in January 1997.  These include 
records of treatment from 1995 and 1996 for carcinoma of the 
prostate.  This cancer was not diagnosed as metastasis of the 
veteran's past lung carcinoma.  


Upon VA respiratory examination in July 1997, no records were 
available for review by the examiner.  The examiner only 
conducted a physical examination.  The veteran complained of 
fatigue especially during periods of high humidity, when he 
would reportedly become tired and short of breath.  He 
reported otherwise being active with no respiratory limits.  
Physical findings included normal breath sounds with no 
dullness, wheezing or rhonchi.  The examiner noted that an 
un-interpreted set of pulmonary function tests were conducted 
in July 1997, showing FEV1/FVC of 88 percent.

VA Chest x-rays taken in August 1997 showed rib deformities 
and surgical clips from the past surgery.  They showed clear 
lungs with no acute respiratory processes.  

The veteran was granted service connection for status post 
right upper lobectomy with history of lung cancer secondary 
to asbestos exposure by a December 1997 Decision Review 
Officer decision, with a 10 percent evaluation then assigned.  
It was then noted that while the veteran was found to have a 
cancerous nodule in the right upper lung in July 1980, a 
lobectomy was performed and the veteran had not since had 
recurrence of lung cancer.  

VA medical records from recent years do not show treatment 
for any significant symptoms or disability due to a chronic 
respiratory condition.  

A VA pulmonary function test conducted in November 1999 
showed FEV-1 of 75.6 percent of predicted, FEV-1/FVC ratio of 
83 percent, and DLCO (SB) of 74.0 percent of predicted.   

VA Chest X-rays conducted in October 2002 showed post-
operative changes to the right lung with right lung volume 
loss and rib resection, elevation of the right hemi 
diaphragm, and blunting of the right costophrenic angle.  
However, no mass or infiltrate was seen in either lung.  The 
x-ray examiner found no evidence of acute processes in the 
lungs, and no interval changes.  

A VA pulmonary function test conducted in September 2002 
produced readings of FEV1 at 80.9 percent of predicted, 
FEV1/FVC of 84 percent, and DLCO (SB) of 68.9 percent of 
predicted.  The study was interpreted as showing mild to 
moderate restriction with normal diffusion.

Upon VA respiratory examination in October 2002, the 
veteran's history was noted.  The examiner noted on the 
examination report that he had reviewed the veteran's claims 
folder.  The veteran reported having quit cigarettes many 
years ago, but also reported having shortness of breath for 
the past twenty years, following the lobectomy performed in 
1980.  Upon examination, there was no lymphadenopathy, the 
lungs were clear, cardiac examination was normal, and there 
was no edema or clubbing.  The examiner observed that X-rays 
from September 2002 showed no interval changes from prior X-
rays.  The examiner also noted results of the VA pulmonary 
function test conducted in September 2002.  The examiner 
assessed that the veteran had mild to moderate restrictive 
changes as shown on his pulmonary function test.  He further 
assessed that these restrictive changes, due to both effects 
of asbestos exposure and reduced lung volume resulting from 
right upper lobectomy, were the probable cause of the 
veteran's complained-of shortness of breath.  

Based on the General Rating Formula for Restrictive Lung 
Disease, the veteran's respiratory disorder only warrants a 
10 percent disability rating, with current and recent medical 
findings, including in particular pulmonary function testing 
scores from November 1999 and September 2002, showing no 
basis for the next higher, 30 percent evaluation under the 
applicable rating formula.  FEV-1, FEV-1/FVC, and DOCL (SB) 
scores were all within parameters for assignment of a 10 
percent evaluation, and none were within parameters for 
assignment of the next-higher, 30 percent evaluation.  38 
C.F.R. § 4.97.  Because the preponderance of the evidence is 
against the claim for a higher disability rating than the 10 
percent assigned for service-connected status post right 
upper lobectomy with history of lung cancer secondary to 
asbestos exposure, the benefit of the doubt doctrine does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran has not contended, nor does the evidence show, 
that his pulmonary disease has caused marked interference 
with employment or required frequent periods of 
hospitalization.  Hence, referral to the Under Secretary for 
Benefits for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321(b)(1) (2003).


ORDER

Entitlement to an increased evaluation for status post right 
upper lobectomy with history of lung cancer secondary to 
asbestos exposure, currently rated 10 percent disabling, is 
denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



